Case 3:17-cr-00622-FAB Document 1594-1 Filed 12/07/18 Page 1of8

3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al

GROUPS B and C

Attendance Sheet - Status Conference 12/7/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dft. Defendant SIGNATURE
1 Sadid Medina-Rivera RICARDO IZURIETA J ue tt
LY

2 Jorge Molina-Larrion MICHAEL CORONA
3 Yamil Vazquez-Rivera DAVID ROMAN A) oer! Krew Hon.
4 Felipe Narvaez-Colon RAFAEL CASTRO-LANG
5 Samuel Arce-Ayala BENITO RODRIGUEZ-MASSO 7
6 William J. Diaz-Rodriguez | RAMON MUNIZ
7 Carlos J. Nazario-Lopez KEHYLIS VAZQUEZ L A\ SS
8 Luis G. Ayala-Garcia JOSE AGUAYO Pate
9 Joshua Mendez-Romero JOSE L. NOVAS

f : = )
10 Jose J. Romero-Bonilla MIRIAM RAMOS-GRATEROLES 1A L—
11 Jonathan Milan-Rodriguez | SONIA TORRES
12 | Giovanni Ortiz-Soto. | SULIO GIL-DE LAMADRID.- “>

 

 

 

 
Case 3:17-cr-00622-FAB

Document 1594-1 Filed 12/07/18 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 Richard A. Franco-Perez RICHARD DANSOH
14 Wilfredo Rojas-Suarez |HUMBERTOGUZMAN = ///( — Z
15 Roberto Ortiz-Toro JASON GONZALEZ
16 | Jaime L. Martinez-Vargas | RUBEN CEREZO =
17 Joel J. Ayala- Velazquez :
18 Omar J. Nieves-Perez RAYMOND RIVERA-ESTEVES
19 | Jose R. Jimenez-Echevarria | ALLAN RIVERA-FERNANDEZ
20 Phillip Garcia-Osorio OVIDIO ZAYAS
21 Julio Rojas-Suarez MELANIE CARRILLO |) { iL (Nu Gan \. a,
x 4 £\ \
) 7
22 Carlos M. Colon Cruz —_
23 George M. Franco-Perez | MANUEL SAN JUAN eae
24 Nelson Rivera-Maldonado | LAURA matpoxapo,( /sauS-=—
25 Angel L. Pagan-Torres

(
GUILLERMO MACARI HO
7

 

 

26

 

Ernesto Jimenez-Candelario

 

 

 
Case 3:17-cr-00622-FAB Document 1594-1 Filed 12/07/18 Page 3 of 8

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

      
  

  

 

 

 

 

  

 

 

27 David F. Nieves-Davila
28 Hector E. Martinez-Garcia
29 Angel R. Cruz-Vazquez
= yy, A
30 | Edgar E. Aristud-Maysonet am L RODRIGUEZ-ROBLES
L | ae a
Z
31 Miguel A. Martinez- =|
Candelario .
3:17-cr-00622(FAB) SA v. MEDINA-RIVERA et al
GROUPS D and E
Dft. Defendant SIGNATURE
32 Juan P. Marrero-Diaz LUIS RIVERA-RODRIGUEZ
33 | Angel L. Morales-Hernandez | JAVIER MORALES (+t
\ 4
34 Erick Y. Soto-Perez JOSE SUAREZ- =
35 Jose A. Mendez-Ruiz re
LEONARDO ALDRIDGE” 4
36 Andres Medina-Maldonado
ALFREDO UMPIERRE
37 Joel Rosario-Martinez

 

 

ALFREDO UMPIERRE (XX)

 

 

 
Case 3:17-cr-00622-FAB

Document 1594-1 Filed 12/07/18 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

38 Eliezer Rivera-Reyes JUAN NIEVES-CASSAS
39 Bryan M. Camacho-Baez /
7
40 Jose D. Nieves-Ramos | KENDYS PIMENTEL ame
() ya ~
Al Alexie Lopez-Robles VICTOR RAMOS Y/ Fl ‘FS
42 Carlos Lopez-Orria JOSE OLMO
43 Raul Viguera-Soto wh eho he.
44, Felix O. Ortiz-Rodriguez MARITZA TORRE
45 Andres D. Reyment-
Rodriguez JOSEPH BOUCHER
46 Abimael Narvaez-Rosa LYDIA LIZARRRAR——Sy—
)
47 Jose L. Cintron-Aponte #
MANUEL MORALES- SCHMID
La / 7”
L- fp, MP ft
48 Janey Fontan-Otero A] A fe 4 YL wt Cp
JOSE ROMO-MATIENZO_ Sf)
50 Frankie Ortiz-Soto
CARLOS SANCHEZ A " l I J
51 Wilberto Guzman-Robles Mid
FRANCISCO ADAMS
52 Juan G. Perez-Rivera det UY Lf

yy
JUAN MASINI i?

 

 

53

 

Andres Baez-Ramos

 

 

 
Case 3:17-cr-00622-FAB

Document 1594-1 Filed 12/07/18 Page 5 of 8

 

 

 

 

 

 

  

 

 

 

 

 

54 | Nelson Gonzalez-Gonzalez | VICTOR CHICO
55 | William Reyes-Garrastegui | WILFREDO DIAZ SW
56 Rafael A. Ramos-Marin THOMAS TREBILCOCK

—_—_—
57 Pedro Orraca-Matos RAYMOND SANCHEZ-MACEIRA= LV

Co La
3:17-cr-00622(FAB) USAv. memset
GROUP F
Dft. Defendant SIGNATURE /

58 | Francisco Maysonet-Morales

 

 

 

 

 

 

 

 

  

 

 

 

59 Angel O. Pagan-Torres JORGE RIVERA-ORTIZ ~ 4
_ Me
1 RNG
60 Jaime Henriquez-Santiago
61 Luis Erazo-De Jesus LUIS GUZMAN-DUPONT
62 Carlos J. Nieves-Perez :
rm”
63 Abnel H. Berrios-Natali GIOVANNI caNino/)
64 Francisco Salas-Rios TIM BOWER
65 Christian Guzman-Colon | JORGE MALDONADO-RIOS—A.~ WL ) l. GA
y
66 Pedro Crespo-Beauchamp | RAFAEL ANGLADA | Ri |

 

 

 

 
Case 3:17-cr-00622-FAB Document 1594-1 Filed 12/07/18 Page 6 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67 Juan E. Freites-Torres JORGE GERENA
68 Luis M. Pantoja-Cruz GUARIONEX LANDRAU
69 Harold L. Abolafia-Borrero | LILLIAN MIRANDA
3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
GROUPS G and H
Attendance Sheet - Status Conference 10/12/2018
Dft. Defendant SIGNATURE
70 | Christopher J. Nieves-Perez
71 Jean C. Torres-Soto DIANA, LOPEZ-FEL ANG Lf ys
fay 4 Li AAD
nr
72 Daniel F. Velez-Ortiz EDGAR L. SANCHEZ-MERCADO
73 | Felix J. Alvarado-Ortega | JUAN A. ALBINO-GONZALEZ_\V___ "S36
\
74 Juan F. Velez-Cedeno FERNANDO OMAR ZAMBRANA-AVILES
VA VU) wrl4
75 Jorge L. Negron-Cruz GELA TIRADQ
Mac vi )| Wal
76 Jose L. Jimenez-Candelario en ) ALMODOVAR
77 Luis A. Monzon-Ocasio
78 Jose M. Oyola V4 CARLOS GARCIA-FERRERAS

 

 

 

 
Case 3:17-cr-00622-FAB Document 1594-1 Filed 12/07/18 Page 7 of 8

 

 

 

 

 

 

 

 

 

 

 

 

Na)

 

 

 

Oe a —

 

79 Jose A. Robles-Santiago LUIS A. RODRIGUEZ-MUNOZ
eS
80 Emanuel Rivera-Alvarez JOSE B. vmxz-coxso 7-77 4
81 Jovanni Torres-Lopez —_—_~
82 | Jaime J. Valentin-Rodriguez a
83 Hector X. Ortiz-Errazo JOHNNY ravenaconzatz,
84 Angelita Bravo-Garcia ROBERT MILLAN
85 | Angel A. Jimenez-Candelario
86 Luis A. Ortiz-Olivera SAUL ROMAN- SANTIAGO/ “/ 7, iz
87 Juan E. Rivera-Serrano ANITA HILL
NO zr Tira
88 | Fernando Montanez-Garcia D2 ROS
89 Brandon J. Cruz-Verges WILFREDO RIOS-MENDEZ J fl if Wh
90 Rolando Cotto-Ortega. | MARTA T. REY-CACHO 4 ober
9] Hector Quintana-Figueroa | EMILIO F. MORRIS-ROSA E
92 Juan C. Perez-Rivera DAVID J. COLON-ALMENAS ~ WV Wy, /) ]
Z
93 Jose C. Mojica-Torres | ROSA BONINI OS) ie
of, VL 4 o 77) Z 7]

 

 

94

 

Hector Mendez

 

ISRAEL O. ALICEA

 

 
Case 3:17-cr-00622-FAB

Document 1594-1 Filed 12/07/18 Page 8 of 8

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

95 Jean C. Del Valle-Rosa JULIO CESAR ALEJANDRO
96 Jeremy A. Barreto-Berrios | DAVID RAMOS-PAGAN 2
97 | JuanL.Reca-Santiago | JOSE ARCE-DIAZ
98 Gabriel Sedeno-Aponte JORGE L. ve’?
att

99 Jose A. Ortiz-Olivera EDUARDO FERRER Ah
100 Felix J. Ortiz JOSE G. PEREZ SK

\ / )
101 Nasain Ortiz-Nieves DIEGO H. ALCALA Le Af L /

1S. o }
102 Roberto C. Rosa-Perez YASSMIN GONZALEZ UY
fA) i A, A .

103 Pedro Alvino-Colon | IRMA R. VALLDEJU =
104 Carlos J. Santos-Velez

 

 

 

 

 
